 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 DARREN HEYMAN,                                             Case No.: 2:15-cv-01228-APG-GWF

 4             Plaintiff                                  Order Overruling Plaintiff’s Objections to
                                                            Magistrate Judge’s Order Granting
 5 v.                                                     Defendants’ Motion for Protective Order

 6 STATE OF NEVADA EX REL. BOARD OF                                   [ECF Nos. 188, 205]
   REGENTS OF THE NEVADA SYSTEM OF
 7 HIGHER EDUCATION ON BEHALF OF
   UNIVERSITY OF NEVADA, LAS VEGAS,
 8 et al.,

 9             Defendants

10            On September 26, 2017, Magistrate Judge Foley granted the defendants’1 motion for a

11 protective order. ECF No. 188. Plaintiff Darren Heyman objected to that ruling, arguing that

12 (1) the defendants’ motion violated Federal Rule of Civil Procedure 26(c)(1) and Local Rule 26-

13 7(c) because it did not outline the defendants’ efforts to confer with Heyman; (2) the defendants’

14 motion was included in a supplement to a response, so Heyman was unable to file an opposition;

15 (3) Judge Foley’s ruling prevents Heyman from collecting evidence relevant to his claims; and

16 (4) Judge Foley’s ruling claimed that certain facts were undisputed when they are still

17 unresolved. ECF No. 205.

18            A magistrate judge’s ruling on a pretrial matter such as a protective order is “not subject

19 to de novo determination.” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir.

20 1991) (quoting Merrit v. Int’l Bhd. of Boilermakers, 649 F.2d 1013, 1017 (5th Cir. 1981)). I

21 reconsider the matter only if it “has been shown [that] the magistrate judge’s order is clearly

22

23
     1
         The motion for a protective order was filed by all the defendants except Rhonda Montgomery.
 1 erroneous or is contrary to law.” Local Rule IB 3-1(a); Federal Rule of Civil Procedure 72(a); 28

 2 U.S.C. § 636(b)(1).

 3         I have reviewed Judge Foley’s ruling, Heyman’s objection, and the underlying papers. The

 4 defendants’ motion included a discussion of their “meet and confer” efforts (ECF No. 160 at 5-6);

 5 the motion was included in a supplement pursuant to Judge Foley’s order (ECF No. 227-7 at 29,

 6 33); Heyman was able to respond both in his own supplement and at a hearing before Judge Foley

 7 (ECF No. 162; ECF No. 227-10 at 6); and Judge Foley provided extensive justifications for

 8 concluding that the issues covered in the protective order were not relevant to Heyman’s

 9 underlying claims (ECF No. 188 at 10-17). Judge Foley’s order is not clearly erroneous or contrary

10 to law. Therefore, Magistrate Judge Foley’s ruling (ECF No. 188) is affirmed in its entirety, and

11 Heyman’s objection (ECF No. 205) is overruled.

12         DATED this 22nd day of January, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23



                                                   2
